EXHIBIT 99.2 The HHI Group Combined Financial Statements For the Six Months Ended June 30, 2012 and July 2, 2011 Contents Unaudited Combined Balance Sheets 1 Unaudited Combined Statements of Operations 2 Unaudited Combined Statements of Cash Flows 3 Unaudited Combined Statements of Changes in Business Equity 4 Unaudited Combined Statements of Comprehensive Income 5 Notes to Unaudited Combined Financial Statements 6 The HHI Group Combined Balance Sheets (Unaudited) June 30, December31, 2011 (In Millions) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses Deferred taxes Other current assets Total current assets Property, plant and equipment, net Goodwill Customer relationships, net Trade names, net Patents and technology, net Affiliate notes receivable Other assets Total assets $ $ Liabilities and business equity Current liabilities: Accounts payable $ $ Current portion of affiliate debt Accrued expenses Total current liabilities Long-term affiliate debt Deferred taxes Post-retirement benefits Other liabilities Commitments and contingencies (NotesP and Q) Business equity: Parent Company’s net investment and accumulated earnings Accumulated other comprehensive income Parent Company’s net investment and accumulated earnings and accumulated other comprehensive income Non-controlling interest Total business equity Total liabilities and business equity $ $ See notes to unaudited combined financial statements. 1 The HHI Group Combined Statements of Operations (Unaudited) Six Months Ended June 30, July 2, (In Millions) Net sales: Trade $ $ Affiliate Total net sales Costs and expenses: Cost of sales– trade Cost of sales– affiliate Selling, general and administrative Provision for doubtful accounts Other affiliate income ) ) Other– net Restructuring charges Interest expense– affiliate, net Interest income– trade, net ) ) Total costs and expenses Earnings before income taxes Income taxes Net earnings Net income attributable to non-controlling interests ) ) Net earnings attributable to Parent Company $ $ See notes to unaudited combined financial statements. 2 The HHI Group Combined Statements of Cash Flows (Unaudited) Six Months Ended June 30, July 2, (In Millions) Operating activities Net earnings $ $ Net income attributable to non-controlling interests ) ) Net earnings attributable to Parent Company Adjustments to reconcile net earnings to cash provided by operating activities: Depreciation and amortization of property and equipment Amortization of intangibles Provision for doubtful accounts Deferred taxes ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Accounts payable Prepaid expenses and other current assets ) ) Other assets ) ) Accrued expenses ) Other Net cash provided by operating activities Investing activities Capital expenditures ) ) Proceeds from sales of assets – Net cash used in investing activities ) ) Financing activities Cash received from Parent Cash remitted to Parent ) ) Receipts from (lending to) affiliates through notes receivable ) Repayments on affiliate debt ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to unaudited combined financial statements. 3 The HHI Group Combined Statements of Changes in Business Equity For the Six Months Ended June 30, 2012 and July 2, 2011 (In Millions, Unaudited) Parent Company’s Net Investment and Accumulated Earnings Accumulated Other Comprehensive Income Non-Controlling Interest Total Business Equity Balance at January1, 2011 $ Net income – Currency translation adjustment – – Change in pension, net of tax – – Net transfers to the Parent – – Balance at July 2, 2011 Balance at December 31, 2011 Net income – Currency translation adjustment – ) – ) Change in pension, net of tax – – Net transfers to Parent – – Balance at June 30, 2012 $ See notes to unaudited combined financial statements. 4 The HHI Group Combined Statements of Comprehensive Income (Unaudited) Six Months Ended June 30, July 2, (In Millions) Net earnings attributable to Parent Company $ $ Other comprehensive income, net of tax Currency translation adjustment and other ) Pension Total other comprehensive income, net of tax ) Comprehensive income attributable to Parent Company $ $ See notes to unaudited combined financial statements. 5 The HHI Group Notes to Unaudited Combined Financial Statements June 30, 2012 A. Nature of Activities and Basis of Presentation Description of Business On March12, 2010, a wholly owned subsidiary of The Stanley Works was merged with and into the Black& Decker Corporation (“Black & Decker”), with the result that Black& Decker became a wholly owned subsidiary of The Stanley Works (the “Merger”). The combined company was thereafter renamed Stanley Black & Decker, Inc. (the “Parent”). These unaudited financial statements combine the legacy Stanley National Hardware (“SNH”) operations with the legacy Black and Decker Hardware and Home Improvement (“HHI”) operations. The combined company, the HHI Group (hereinafter referred to as “the Company”), offers a broad range of door security hardware as well as residential products, including locksets and interior and exterior hardware. The Company’s brand names include Baldwin, Weiser, Kwikset, Stanley National Hardware, Fanal, Geo and Pfister. The Company is operated by a single management team. Approximately half of the Company’s sales are in the retail channel, including 26% to The Home Depot and 20% to Lowes for the six months ended June 30, 2012, and 23% to The Home Depot and 21% to Lowes for the six months ended July 2, 2011. The remaining sales of the Company are in the non-retail or new construction channels. Further, approximately 89% of the Company’s revenues for both the six months ended June 30, 2012 and July 2, 2011 are generated from the U.S. and Canada, with the remainder spread across Latin America and Asia. Basis of Presentation The unaudited combined financial statements include the accounts of the Company and its majority-owned subsidiaries which require consolidation, after the elimination of intercompany accounts and transactions. There were 26 weeks in both the six month period ended June 30, 2012 and July 2, 2011. The accompanying unaudited combined financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations for the interim periods have been included and are of a normal, recurring nature. Operating results for the six months ended June 30, 2012 and July 2, 2011 are not necessarily indicative of the results that may be expected for a full fiscal year. 6 The HHI Group Notes to Unaudited Combined Financial Statements (continued) A. Nature of Activities and Basis of Presentation (continued) The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements. While management believes that the estimates and assumptions used in the preparation of the financial statements are appropriate, actual results could differ from these estimates. Corporate Allocations The Unaudited Combined Balance Sheets include the assets and liabilities attributable to the Company’s operations. The Unaudited Combined Statements of Operations includes certain allocated corporate expenses of the Parent attributable to the Company. These expenses include costs associated with legal, finance, treasury, accounting, human resources, employee benefits, insurance and stock-based compensation. Corporate costs are allocated on the basis of usage or another reasonable basis when usage is not identifiable. Management believes the assumptions and methodologies underlying the allocation of expenses are reasonable. Notwithstanding, the expenses allocated to the Company are not necessarily indicative of the actual level of expenses that would have been incurred if the Company had been an independent entity and had otherwise managed these functions. The following table summarizes the allocation of corporate expenses to specific captions within the Unaudited Combined Statements of Operations. Six Months Ended June 30, July 2, (InMillions) Cost of sales– trade $ $ Selling, general and administrative Total corporate allocations $ $ 7 The HHI Group Notes to Unaudited Combined Financial Statements (continued) A. Nature of Activities and Basis of Presentation (continued) Related Party Transactions Affiliate Sales and Expenses Transactions the Company had with affiliated companies owned by the Parent have been included in the Unaudited Combined Statements of Operations. These sales and related costs may not be indicative of sales pricing or volume in the event the Company is sold. The following table summarizes affiliate sales transactions: Six Months Ended June 30, July 2, Description (InMillions) Affiliate sales $ $ Affiliate cost of sales Net gross margin on affiliate sales Cost of sales– trade, mark-up on affiliate purchases Net interest expense– affiliate Other affiliate income ) ) Net affiliate loss before provision for income taxes $ ) $ ) The Company purchases certain products it sells from third party vendors through affiliate global purchasing agents of the Parent. The Unaudited Combined Statements of Operations includes the affiliate mark-up arising from inventory purchase transactions between the Company and affiliates of the Parent. Mark-ups on affiliate purchases of $5.1million and $5.5million were included within cost of sales– trade in the Unaudited Combined Statements of Operations for the six months ended June 30, 2012 and July 2, 2011, respectively. The mark-up on affiliate purchase transactions is cash settled through the Parent’s centralized cash management program and reduces the net cash provided by operating activities in the Unaudited Combined Statements of Cash Flows. Other affiliate income represents royalty fees the Company charges to an affiliate of the Parent. The other affiliate income is assumed to be cash settled, as described below, and consequently reduces the net cash provided by operating activities in the Unaudited Combined Statements of Cash Flows. 8 The HHI Group Notes to Unaudited Combined Financial Statements (continued) A. Nature of Activities and Basis of Presentation (continued) Cash Management and Business Equity The Parent utilizes a centralized approach to cash management and financing of operations in the U.S. As a result of the Company’s participation in the Parent’s central cash management program, all the Company’s U.S. cash receipts are remitted to the Parent and all cash disbursements are funded by the Parent. Other transactions with the Parent and related affiliates include purchases and sales and miscellaneous other administrative expenses incurred by the Parent on behalf of the Company. The net amount of any receivable from or payable to the Parent and other affiliates, with the exception of affiliate debt and notes receivable, are reported as a component of business equity. There are no terms of settlement or interest charges associated with the intercompany account balances. All transactions with the Parent and other related affiliates outside of the Company are considered to be effectively settled for cash in the Unaudited Combined Statements of Cash Flows at the time the transaction is recorded. An analysis of the cash transactions solely with the Parent follows: Six Months Ended June 30, July 2, (InMillions) Cash received from Parent $ $ Cash remitted to Parent ) ) Taxes paid by Parent 9 The HHI Group Notes to Unaudited Combined Financial Statements (continued) A. Nature of Activities and Basis of Presentation (continued) Affiliate Debt A summary of the Company’s affiliate debt arrangements at June 30, 2012 and December31, 2011 and related party interest expense are shown below: June 30, December 31, Interest Rate Affiliate notes payable due 2013 0.0%– 7.2% $ $ Affiliate notes payable due 2015 10.8% Affiliate notes payable on demand 2.0% Total affiliate debt, including current maturities Less: affiliate notes payable on demand classified as current ) ) Less: principle payments due within 1 year for other notes payable ) ) Long-term related party debt $ $ Net affiliate interest expense amounted to $17.6million and $22.6million for the six months ending June 30, 2012 and July 2, 2011, respectively. Affiliate Notes Receivable The Company has a variety of notes receivable agreements with affiliates of the Parent. These loans bear interest at fixed rates ranging from 0.9% to 2.5% and have maturity dates ranging from 2013 through 2015. Affiliate notes receivable were $33.3 million and $33.5million at June30, 2012 and December31, 2011, respectively. B. Significant Accounting Policies Foreign Currency For foreign operations with functional currencies other than the U.S.dollar, asset and liability accounts are translated at current exchange rates; income and expenses are translated using weighted-average exchange rates. Translation adjustments are reported in a separate component of business equity and exchange gains and losses on transactions are included in earnings. 10 The HHI Group Notes to Unaudited Combined Financial Statements (continued) B. Significant Accounting Policies (continued) Cash Equivalents Highly liquid investments with original maturities of three months or less are considered cash equivalents. Accounts Receivable Trade receivables are stated at gross invoice amount less discounts, other allowances and provision for uncollectible accounts. Allowance for Doubtful Accounts The Company estimates its allowance for doubtful accounts using two methods. First, a specific reserve is established for individual accounts where information indicates the customers may have an inability to meet financial obligations. Second, a reserve is determined for all customers based on a range of percentages applied to aging categories. These percentages are based on historical collection and write-off experience. Actual write-offs are charged against the allowance when collection efforts have been unsuccessful. Inventories CertainU.S. inventories are valued at the lower of Last-In First-Out (“LIFO”) cost or market because the Company believes it results in better matching of costs and revenues. Other inventories are valued at the lower of First-In, First-Out (“FIFO”) cost or market primarily because LIFO is not permitted for statutory reporting outside the U.S.See NoteD, Inventories, for a quantification of the LIFO impact on inventory valuation. 11 The HHI Group Notes to Unaudited Combined Financial Statements (continued) B. Significant Accounting Policies (continued) Property, Plant and Equipment The Company generally values property, plant and equipment, including capitalized software, at historical cost less accumulated depreciation and amortization. Costs related to maintenance and repairs which do not prolong the assets useful life are expensed as incurred. Depreciation and amortization are provided using straight-line methods over the estimated useful lives of the assets as follows: Useful Life (Years) Land improvements 10– 20 Buildings 40 Machinery and equipment 3– 15 Computer software 3– 5 Leasehold improvements are depreciated over the shorter of the estimated useful life or the term of the lease. The Company reports depreciation and amortization of property, plant and equipment in cost of sales and selling, general and administrative expenses (“SG&A”) based on the nature of the underlying assets. Depreciation and amortization related to the production of inventory and delivery of services are recorded in cost of sales. Depreciation and amortization related to distribution center activities, selling and support functions are reported in SG&A. The Company assesses its long-lived assets for impairment when indicators that the carrying values may not be recoverable are present. In assessing long-lived assets for impairment, the Company groups its long-lived assets with other assets and liabilities at the lowest level for which identifiable cash flows are generated (“asset group”) and estimates the undiscounted future cash flows that are directly associated with and expected to be generated from the use of and eventual disposition of the asset group. If the carrying value is greater than the undiscounted cash flows, an impairment loss must be determined and the asset group is written down to fair value. The impairment loss is quantified by comparing the carrying amount of the asset group to the estimated fair value, which is determined using weighted-average discounted cash flows that consider various possible outcomes for the disposition of the asset group. 12 The HHI Group Notes to Unaudited Combined Financial Statements (continued) B. Significant Accounting Policies (continued) Goodwill and Intangible Assets Goodwill represents costs in excess of fair values assigned to the underlying net assets of acquired businesses. Intangible assets acquired are recorded at estimated fair value. Goodwill and intangible assets deemed to have indefinite lives are not amortized, but are tested for impairment annually during the third quarter, and at any time when events suggest impairment more likely than not has occurred. To assess goodwill for impairment, the Company determines the fair value of its reporting units, which are primarily determined using management’s assumptions about future cash flows based on long-range strategic plans. This approach incorporates many assumptions including future growth rates, discount factors and tax rates. In the event the carrying value of a reporting unit exceeded its fair value, an impairment loss would be recognized to the extent the carrying amount of the reporting unit’s goodwill exceeded the implied fair value of the goodwill. Indefinite-lived intangible asset carrying amounts are tested for impairment by comparing to current fair market value, usually determined by the estimated cost to lease the asset from third parties. Intangible assets with definite lives are amortized over their estimated useful lives generally using an accelerated method. Under this accelerated method, intangible assets are amortized reflecting the pattern over which the economic benefits of the intangible assets are consumed. Definite-lived intangible assets are also evaluated for impairment when impairment indicators are present. If the carrying value exceeds the total undiscounted future cash flows, a discounted cash flow analysis is performed to determine the fair value of the asset. If the carrying value of the asset were to exceed the fair value, it would be written down to fair value. As required by the Company’s policy, goodwill and an indefinite lived tradename were tested for impairment in the third quarter of 2011. Based on the testing, the Company determined that the fair value of its reporting unit and indefinite lived tradename exceeded their carrying values. The Company will perform its annual impairment testing for the 2012 fiscal year during the third quarter of 2012. No goodwill or other intangible asset impairments were recorded during the six month period ended June 30, 2012 or July 2, 2011. 13 The HHI Group Notes to Unaudited Combined Financial Statements (continued) B. Significant Accounting Policies (continued) Financial Instruments The Company participates in the Parent’s centralized hedging functions which are primarily designed to minimize exposure on foreign currency risk.These hedging instruments are recorded in the financial statements of the Parent and as such, the effects of such hedging instruments are not reflected in the Unaudited Combined Statements of Operations or Unaudited Combined Balance Sheets. Changes in the fair value of derivatives are recognized periodically either in earnings or in business equity as a component of other comprehensive income, depending on whether the derivative financial instrument is undesignated or qualifies for hedge accounting, and if so, whether it represents a fair value, cash flow, or net investment hedge. Changes in the fair value of derivatives accounted for as fair value hedges are recorded in earnings in the same caption as the changes in the fair value of the hedged items. Gains and losses on derivatives designated as cash flow hedges, to the extent they are effective, are recorded in other comprehensive income, and subsequently reclassified to earnings to offset the impact of the hedged items when they occur. In the event it becomes probable the forecasted transaction to which a cash flow hedge relates will not occur, the derivative would be terminated and the amount in other comprehensive income would generally be recognized in earnings. Stock Based Compensation Certainemployeesof the Company have historically participated in the stock-based compensation plans of the Parent. The plans provide for discretionary grants of stock options, restricted stock units, and other stock-based awards. All awards granted under the plan consist of the Parent’s common shares. As such, all related equity account balances remained at the Parent, with only the allocated expense for the awards provided to Company employees, as well as an allocation of expenses related to the Parent’s corporate employee’s who participate in the plan, being recorded in the Unaudited Combined Financial Statements. Stock options are granted at the fair market value of the Parent’s stock on the date of grant and have a 10-year term. Compensation cost relating to stock-based compensation grants is recognized on a straight-line basis over the vesting period, which is generally four years. 14 The HHI Group Notes to Unaudited Combined Financial Statements (continued) B. Significant Accounting Policies (continued) Revenue Recognition The Company’s revenues result from the sale of tangible products, where revenue is recognized when the earnings process is complete, collectability is reasonably assured, and the risks and rewards of ownership have transferred to the customer, which generally occurs upon shipment of the finished product, but sometimes is upon delivery to customer facilities. Provisions for customer volume rebates, product returns, discounts and allowances are recorded as a reduction of revenue in the same period the related sales are recorded. Consideration given to customers for cooperative advertising is recognized as a reduction of revenue except to the extent that there is an identifiable benefit and evidence of the fair value of the advertising, in which case the expense is classified as SG&A. Cost of Sales and Selling, General and Administrative Cost of sales includes the cost of products and services provided reflecting costs of manufacturing and preparing the product for sale. These costs include expenses to acquire and manufacture products to the point that they are allocable to be sold to customers. Cost of sales is primarily comprised of inbound freight, direct materials, direct labor as well as overhead which includes indirect labor, facility and equipment costs. Cost of sales also includes quality control, procurement and material receiving costs as well as internal transfer costs. SG&A costs include the cost of selling products as well as administrative function costs. These expenses generally represent the cost of selling and distributing the products once they are available for sale and primarily include salaries and commissions of the Company’s sales force, distribution costs, notably salaries and facility costs, as well as administrative expenses for certain support functions and related overhead. Advertising Costs Television advertising is expensed the first time the advertisement airs, whereas other advertising is expensed as incurred. Advertising costs are classified in SG&A and amounted to $8.2million and $7.8million for the six months ended June 30, 2012 and July 2, 2011, respectively. Expense pertaining to cooperative advertising with customers reported as a reduction of net sales was $20.3million and $20.7million for the six months ended June 30, 2012 and July 2, 2011, respectively. 15 The HHI Group Notes to Unaudited Combined Financial Statements (continued) B. Significant Accounting Policies (continued) Sales Taxes Sales and value added taxes collected from customers and remitted to governmental authorities are excluded from Net sales reported in the Unaudited Combined Statements of Operations. Shipping and Handling Costs The Company generally does not bill customers for freight. Shipping and handling costs associated with inbound freight are reported in cost of sales. Shipping costs associated with outbound freight are reported as a reduction of net sales and amounted to $14.3million and $13.0 million for the six months ended June 30, 2012 and July 2, 2011, respectively. Distribution costs are classified as SG&A and amounted to $16.9 million and $17.7million for the six months ended June 30, 2012 and July 2, 2011, respectively. Postretirement Defined Benefit Plan For Company-sponsored plans, the Company uses the corridor approach to determine expense recognition for each defined benefit pension and other postretirement plan. The corridor approach defers actuarial gains and losses resulting from variances between actual and expected results (based on economic estimates or actuarial assumptions) and amortizes them over future periods. For pension plans, these unrecognized gains and losses are amortized when the net gains and losses exceed 10% of the greater of the market-related value of plan assets or the projected benefit obligation at the beginning of the year. For other postretirement benefits, amortization occurs when the net gains and losses exceed 10% of the accumulated postretirement benefit obligation at the beginning of the year. For ongoing, active plans, the amount in excess of the corridor is amortized on a straight-line basis over the average remaining service period for active plan participants. For plans with primarily inactive participants, the amount in excess of the corridor is amortized on a straight-line basis over the average remaining life expectancy of inactive plan participants. Income Taxes The Company’s operations are included in separate income tax returns filed with the appropriate taxing jurisdictions, except for U.S. federal and certain state and foreign jurisdictions in which the Company’s operations are included in the income tax returns of the Parent or an affiliate. 16 The HHI Group Notes to Unaudited Combined Financial Statements (continued) B. Significant Accounting Policies (continued) The provision for income taxes is computed as if the Company filed on a combined stand-alone or separate tax return basis, as applicable. The provision for income taxes does not reflect the Company’s inclusion in the tax returns of the Parent or an affiliate. It also does not reflect certain actual tax efficiencies realized by the Parent in its combined tax returns that include the Company, due to legal structures it employs outside the Company. Certain income taxes of the Company are paid by the Parent or an affiliate on behalf of the Company. The payment of income taxes by the Parent or affiliate on behalf of the Company is recorded within Parent company’s net investment and accumulated earnings on the Unaudited Combined Balance Sheet. Deferred income taxes and related tax expense have been recorded by applying the asset and liability approach to the Company as if it was a separate taxpayer. Deferred tax liabilities and assets are recognized for the expected future tax consequences of events that have been reflected in the combined financial statements. Deferred tax liabilities and assets are determined based on the differences between the book values and the tax bases of the particular assets and liabilities, using enacted tax rates and laws in effect for the years in which the differences are expected to reverse. A valuation allowance is provided when the Company determines that it is more likely than not that a portion of the deferred tax asset balance will not be realized. The Company records uncertain tax positions in accordance with ASC 740 which requires a two step process, first management determines whether it is more likely than not that a tax position will be sustained based on the technical merits of the position and second, for those tax positions that meet the more likely than not threshold, management recognizes the largest amount of the tax benefit that is greater than 50 percent likely to be realized upon ultimate settlement with the related taxing authority. The Company maintains an accounting policy of recording interest and penalties on uncertain tax positions as a component of the income tax expense in the Unaudited Combined Statements of Operations. New Accounting Standards In September 2011, the FASB issued ASU 2011-08, “Intangibles — Goodwill and Other (Topic 350) — Testing Goodwill for Impairment (revised standard).” The revised standard is intended to reduce the costs and complexity of the annual goodwill impairment test by providing entities an option to perform a “qualitative” assessment to determine whether further impairment testing is necessary. This ASU is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December15, 2011. The Company will consider this new guidance as it conducts its annual goodwill impairment testing during the third quarter of 2012. 17 The HHI Group Notes to Unaudited Combined Financial Statements (continued) B. Significant Accounting Policies (continued) In January of 2012, the Company adopted ASU 2011-05, “Comprehensive Income (Topic 220),” which revised the manner in which the Company presents comprehensive income in the financial statements. The new guidance requires entities to report components of comprehensive income in either (1) continuous statement of comprehensive income or (2) two separate but consecutive statements. The ASU did not change the items that must be reported in other comprehensive income. In July 2012, the FASB issued ASU 2012-02, “Intangibles — Goodwill and Other (Topic 350) — Testing Indefinite-Lived Intangible Assets for Impairment (revised standard).” This revised standard provides entities with the option to first assess qualitatively whether it is more likely than not that an indefinite-lived intangible asset is impaired. An entity is not required to calculate the fair value of an indefinite-lived intangible asset and perform the quantitative impairment test unless the entity determines that it is more likely than not that the asset is impaired. An entity can choose to perform the qualitative assessment on none, some, or all of its indefinite-lived intangible assets. Moreover, an entity can bypass the qualitative assessment and perform the quantitative impairment test for any indefinite-lived intangible asset in any period. This ASU is effective for annual and interim impairment tests performed for fiscal years beginning after September15, 2012. The Company will consider this new guidance as it conducts its annual impairment testing during the third quarter of 2012. Subsequent Events The Company has evaluated all subsequent events through August 30, 2012, the date of issuance of these financial statements and footnotes. C. Accounts Receivable June 30, December 31, (InMillions) Gross accounts receivable $ $ Allowance for doubtful accounts ) ) Accounts receivable, net $ $ 18 The HHI Group Notes to Unaudited Combined Financial Statements (continued) C. Accounts Receivable (continued) Trade receivables are dispersed among a large number of retailers, distributors and industrial accounts in many countries. Adequate reserves have been established to cover anticipated credit losses. The Company was part of the Parent’s accounts receivable sale program in fiscal 2010 and 2011. According to the terms of that program, the Parent is required to sell certain of its trade accounts receivables at fair value to a wholly owned, consolidated, bankruptcy-remote special purpose subsidiary (“BRS”). The BRS, in turn, must sell such receivables to a third-party financial institution (“Purchaser”) for cash and a deferred purchase price receivable. The Purchaser’s maximum cash investment in the receivables at any time is $100.0million. The purpose of the program is to provide liquidity to the Parent. These transfers are accounted for as sales under ASC 860 “Transfers and Servicing”. Receivables are derecognized from the Combined Balance Sheets when the BRS sells those receivables to the Purchaser. The Company has no retained interests in the transferred receivables, other than collection and administrative responsibilities and its right to the deferred purchase price receivable. At December31, 2011, the Parent, as well as the Company, did not record a servicing asset or liability related to its retained responsibility, based on its assessment of the servicing fee, market values for similar transactions and its cost of servicing the receivables sold. At December 31, 2011, as the Company ended its participation in the program during the year, no amounts were derecognized. All cash flows for the six months ended July 2, 2011 under the program are reported as a component of changes in accounts receivable within operating activities in the Unaudited Combined Statements of Cash Flows since all the cash from the Purchaser is either received upon the initial sale of the receivable or from the ultimate collection of the underlying receivables and the underlying receivables are not subject to significant risks, other than credit risk, given their short-term nature. D. Inventories June 30, December 31, (InMillions) Finished products $ $ Work in process Raw materials Total $ $ 19 The HHI Group Notes to Unaudited Combined Financial Statements (continued) D. Inventories (continued) Net inventories in the amount of $87.8million at June 30, 2012 and $78.0million at December31, 2011 were valued at the lower of LIFO cost or market. If the LIFO method had not been used, inventories would have been $13.2 million higher than reported at June 30, 2012 and $14.6million higher than reported at December31, 2011. E. Property, Plant and Equipment June 30, December 31, (InMillions) Land $ $ Land improvements Buildings Leasehold improvements Machinery and equipment Computer software Property, plantand equipment, gross Less: accumulated depreciation and amortization ) ) Property, plantand equipment, net $ $ Depreciation and amortization expense associated with property, plant and equipment was $12.7million and $14.2million for the six months ended June 30, 2012 and July 2, 2011, respectively. 20 The HHI Group Notes to Unaudited Combined Financial Statements (continued) F. Goodwill and Intangible Assets Goodwill The changes in the carrying amount of goodwill are as follows: Six Months Ended June 30, 2012 (In Millions) Beginning balance $ Foreign currency translation ) Ending balance $ Intangible Assets Intangible assets at June 30, 2012 and December31, 2011 were as follows: June 30, December 31, Gross Carrying Amount Accumulated Amortization Gross Carrying Amount Accumulated Amortization (InMillions) Amortized intangible assets– definite lives: Patents and technology $ $ ) $ $ ) Trade names ) ) Customer relationships ) ) Total $ $ ) $ $ ) Total indefinite-lived trade names are $18.1million at June 30, 2012 and December31, 2011, relating to the National Hardware tradename. Future amortization expense for the six months ending December 29, 2012 amounts to $8.4 million. Future amortization expense in each of the next five fiscal years amounts to $17.8million for 2013, $17.2million for 2014, $15.9 million for 2015, $14.5 million for 2016, $13.3 million for 2017 and $56.6 million thereafter. 21 The HHI Group Notes to Unaudited Combined Financial Statements (continued) G. Accrued Expenses Accrued expenses at June 30, 2012 and December31, 2011 were as follows: June 30, December 31, (InMillions) Payroll and related taxes $ $ Customer rebates and sales returns Accrued restructuring costs Accrued freight Insurance and benefits Accrued litigation – Accrued income taxes ESOP Warranty costs Other Total $ $ H. Fair Value Measurements Fair Value Measurements ASC 820 defines, establishes a consistent framework for measuring, and expands disclosure requirements about fair value. ASC 820 requires the Company to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect the Company’s market assumptions. These two types of inputs create the following fair value hierarchy: Level 1– Quoted prices for identical instruments in active markets. Level 2– Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations whose inputs and significant value drivers are observable. Level 3– Instruments that are valued using unobservable inputs. 22 The HHI Group Notes to Unaudited Combined Financial Statements (continued) H. Fair Value Measurements (continued) Assets and Liabilities Recorded at Fair Value on a Recurring Basis The fair values of debt instruments are estimated using a discounted cash flow analysis using the Company’s marginal borrowing rates. The fair value of affiliate debt was $386.0 and $445.5 at June 30, 2012 and December31, 2011, respectively. I. Stock Based Compensation Stock Options: During the six month period ended June 30, 2012 there were 12,500 options in the common stock of the Parent granted to employees of the Company. No options were granted during the six months ended July 2, 2011. At June 30, 2012 and December 31, 2011, there were 181,962 and 204,074 options outstanding, respectively. Stock option expense recognized for both the six months ended June 30, 2012 and July 2, 2011 was $0.2 million. Expense was recognized based on the fair value of the option awards granted to participating employees of the Company. As of June 30, 2012 and December 31, 2011, unrecognized compensation expense amounted to $1.0 million. Employee Stock Purchase Plan: The Employee Stock Purchase Plan (“ESPP”) of the Parent enables eligible employees in the United States and Canada to subscribe at any time to purchase shares of common stock on a monthly basis at the lower of 85% of the fair market value of the shares on the grant date ($48.94 per share for fiscal year 2012 purchases) or 85% of the fair market value of the shares on the last business day of each month. ESPP compensation cost is recognized ratably over the one-year term based on actual employee stock purchases under the plan. During the six month periods ended June 30, 2012 and July 2, 2011, 2,285 shares and 6,046 shares were issued to employees of the Company at average prices of $48.94 and $50.42 per share, respectively. Total compensation expense recognized by the Company for the six months ended June 30, 2012 and July 2, 2011 was $0.3 million and $0.1 million, respectively. 23 The HHI Group Notes to Unaudited Combined Financial Statements (continued) I. Stock Based Compensation (continued) Restricted Share Units: Compensation cost for restricted share units (“RSU”) granted to employees of the Company is recognized ratably over the vesting term, which varies but is generally 4years. RSU grants totaled 24,715 shares for the six months ended June 30, 2012. There were no RSU grants during the six month period ended July 2, 2011. The weighted-average grant date fair value of the RSU’s granted in 2012 was $74.38. Total compensation expense recognized for RSU’s amounted to $0.1million for both the six months ended June 30, 2012 and July 2, 2011. As of June 30, 2012 and December 31, 2011, unrecognized compensation cost amounted to $1.0 million. Long-Term Performance Awards: The Parent has granted Long Term Performance Awards (“LTIPs”) under its 1997, 2001 and 2009 Long Term Incentive Plans to senior management employees of the Company for achieving Parent performance measures. Awards are payable in shares of the Parent common stock, which may be restricted if the employee has not achieved certain stock ownership levels, and generally no award is made if the employee terminates employment prior to the payout date. Working capital incentive plan: In 2010, the Parent initiated a bonus program under its 2009 Long Term Incentive Plan that provides executives the opportunity to receive stock in the event certain working capital turn objectives are achieved by June2013 and are sustained for a period of at least six months. The ultimate issuances of shares, if any, will be determined based on achievement of objectives during the performance period. Other Long-Term Performance Awards: There were no LTIP grants made in the six month period ended June 30, 2012. A potential maximum of 3,851 LTIP grants were made in 2011 to an employee of the Company. Each grant has separate annual performance goals for each year within the respective three year performance period associated with each award. Parent earnings per share and return on capital employed represent 75% of the share payout of each grant, with the remaining 25% a market-based element, measuring the Parent’s common stock return relative to peers over the performance period. The ultimate delivery of shares will occur in 2014 for the 2011 grant. Total payouts are based on actual performance in relation to these goals. Total compensation expense recognized for LTIP awards for both the six months ended June 30, 2012 and July 2, 2011 was $0.1 million. 24 The HHI Group Notes to Unaudited Combined Financial Statements (continued) J. Employee Benefit Plans Employee Stock Ownership Plan (“ESOP”) Most of the Company’s U.S.employees are allowed to participate in a tax-deferred 401(k) savings plan administered and sponsored by the Parent. Eligible employees may contribute from 1% to 25% of their eligible compensation to a tax-deferred 401(k) savings plan, subject to restrictions under tax laws. Employees generally direct the investment of their own contributions into various investment funds. During the six month periods ended June 30, 2012 and July 2, 2011, an employer match benefit was provided under the plan equal to one-half of each employee’s tax-deferred contribution up to the first 7% of their compensation. Participants direct the entire employer match benefit such that no participant is required to hold the Parent’s common stock in their 401(k) account. The Company’s employer match benefit for the six months ended June 30, 2012 and July 2, 2011 totaled $1.0million and $1.2million, respectively. In addition, approximately 1,500 of the Company’s U.S.salaried and non-union hourly employees are eligible to receive a non-contributory benefit under the Core benefit plan. Core benefit allocations range from 2% to 6% of eligible employee compensation based on age. Approximately 1,200 U.S. employees also receive a Core transition benefit, allocations of which range from 1%– 3% of eligible compensation based on age and date of hire. Approximately 200 U.S.employees are eligible to receive an additional average 1.2% contribution actuarially designed to replace previously curtailed pension benefits. The Company’s allocations for benefits earned under the Core plan for the six months ended June 30, 2012 and July 2, 2011 were $1.9million and $1.3million, respectively. Assets held in participant Core accounts are invested in target date retirement funds which have an age-based allocation of investments. The Parent accounts for the ESOP under ASC718-40, “Compensation– Stock Compensation– Employee Stock Ownership Plans”. Net ESOP activity recognized is comprised of the cost basis of shares released, the cost of the aforementioned Core and 401(k) match defined contribution benefits, less the fair value of shares released and dividends on unallocated ESOP shares. The Company’s net ESOP activity during the six months ended June 30, 2012 and July 2, 2011 resulted in expense of $1.7million and $1.4million, respectively. The 401(k) employer match and Core benefit elements of net ESOP expense represent the actual benefits earned by the Company’s participants in each year, while the cost basis of shares released, the fair value of shares released and the dividends on unallocated shares elements are based on the proportion of the Company’s actual earned benefits in relation to the Parent’s ESOP total earned benefits. ESOP expense is affected by the market value of the Parent’s common stock on the monthly dates when shares are released. The market value of shares released during the six month periods ended June 30, 2012 and July 2, 2011 averaged $71.29 and $73.95 per share, respectively. 25 The HHI Group Notes to Unaudited Combined Financial Statements (continued) J. Employee Benefit Plans (continued) Parent Sponsored Pension Plans The Company participates in certain U.S.and Canadian plans sponsored solely by the Parent. All participants in the plans are employees or former employees of the Parent, either directly or through its subsidiaries. The primary U.S. plan was curtailed in 2010 and the other plans are generally also curtailed with no additional service benefits to be earned by participants. The Company’s expense associated with the parent sponsored plans for the six months ended June 30, 2012 and July 2, 2011 was $1.5million and $1.6million, respectively. Defined Contribution Plans In addition to the ESOP, various other defined contribution plans are sponsored worldwide, including a tax-deferred 401(k) savings plan covering certain U.S.employees. The expense for such defined contribution plans, aside from the earlier discussed ESOP, was $0.7million and $0.8 million for the six months ended June 30, 2012 and July 2, 2011, respectively. Defined Benefit Plans Pension and other benefit plans– The Company sponsors pension plans covering approximately 300 domestic employees and 4,000 foreign employees (primarily in Mexico). Benefits are generally based on salary and years of service, except for U.S.collective bargaining employees whose benefits are based on a stated amount for each year of service. Following are the components of net periodic benefit cost: U.S. Plan Non-U.S. Plans Six Months Ended Six Months Ended June 30, July 2, June 30, July 2, Service cost $ Interest cost Expected return on plan assets ) ) – – Amortization of actuarial loss – – Net periodic pension expense $ 26 The HHI Group Notes to Unaudited Combined Financial Statements (continued) J. Employee Benefit Plans (continued) The Company provides medical and dental fixed subsidy benefits for certain retired employees in the United States. Approximately 30 participants are covered under this plan. Net periodic post-retirement benefit expense was comprised of the following elements: Other Benefit Plan Six Months Ended June 30, July 2, (InMillions) Interest cost $
